DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on December 7, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10328654 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 4-7 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide support for “wherein a first subset of flutes in the plurality of flutes each include an apex structure facing a first direction and a second subset of flutes in the plurality of flutes each include an apex structure facing a second direction that is opposite the first direction”. The examiner cannot locate any “subset” in the specification and/or figures. It appears the applicant is attempting to claim that the first paper medium (or just one paper medium) contains “a first subset of flutes in the plurality of flutes each include an apex structure facing a first direction and a second subset of flutes in the plurality of flutes each include an apex structure facing a second direction that is opposite the first direction”, however, figure 4 showing flutes running in opposite directions in two different mediums (i.e. 120 and 130) not in just the first medium? The only embodiment with flutes running in opposite directions appears to be in figure 4, however, this figure shows flutes running in opposite directions in the two mediums referred to above. Clarification and/or correction is kindly requested. The examiner will attempt to reject the new matter, as is indicted in the MPEP, even though the examiner does not believe this is the intended structure since there does not appear to be support therefore.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (479999) in view of Ensrud et al (3011602).
           Thompson teaches a board comprising a paper medium (A or B) having flutes that contain a first and second linear leg (i.e. the two sides of the corrugations that meet at an apex), a second sinusoidal fluted medium (the other of A and B) coupled to the fluted medium at the apex structures and a paper facing coupled to the apex of the fluted member. Refer to figures 1-3. Thompson does fail to teach that the fluted medium (A or B) has a first subset of flutes in the plurality of flutes each include an apex structure facing a first direction and a second subset of flutes in the plurality of flutes each include an apex structure facing a second direction that is opposite the first 
            However, Ensurd et al teaches it is known to include flutes in opposite direction (i.e. perpendicular to one another) in one fluted medium. Refer to figure 2-4, number 16. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Thompson to include a first subset of flutes in the plurality of flutes each include an apex structure facing a first direction and a second subset of flutes in the plurality of flutes each include an apex structure facing a second direction that is opposite the first direction, as is taught to be known by Ensrud et al, since this would add extra strength thereto by having apexes that run in opposite directions in one fluted medium. With regards to claim 2, see the other of face sheets c and/or D in figure 3 in Thompson. With regards to claim 4, see figure 2 in Ensrud et al showing the angle about 45 degrees. With regards to claim 5, see number 11 in the figures of Ersrud et al. With regards to claim 6, it would be obvious to include a groove in the apex in order to provide an area that holds the adhesive which attaches the facing and medium. With regards to claim 7, it would be obvious to use a continuous line of adhesive in order to ensure the apex would be entirely bonded to the facings, without any none adhesive areas. With regards to claims 21-24, it would be obvious to have the first length (i.e. of the legs) ten and/or six times the second length (i.e. of the apex) in order for the board to be as thick as needed for a particular application With regards to claim 26, flutes are a form or corrugations, or visa versus. With regards to claim 27, it would be obvious to include scores in order to aid in bending the board. With regards to claims 28 and 29, see figures 1-3 in Thompson. 

          
              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        02/11/2021